Citation Nr: 1105261	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether the Agency of Original Jurisdiction (AOJ) properly 
determined the Veteran to be mentally incompetent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1977 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.

This matter was previously before the Board in October 2009 at 
which time it was remanded for additional information.  It is now 
returned to the Board.


FINDING OF FACT

The Veteran is not competent to manage his own finances.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006), the United States Court of Appeals 
for Veterans Claims (Court) explicitly held that these notice and 
assistance provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the issue 
currently on appeal.

Competency to Handle Disbursement of Funds

A mentally incompetent person is one who, because of injury or 
disease, lacks the mental capacity to contract or to mange his or 
her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  There is a presumption in 
favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to mange his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  A medical opinion is required 
for the rating agency to make a determination of incompetency.  
Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).

The Veteran is currently service-connected for schizophrenia, 
schizoid affective type, which has been rated as totally (100 
percent) disabling since October 25, 1994.  He is also service-
connected for narrowing of L5-S1, which is rated as 10 percent 
disabling.

In June 2004, the Veteran underwent a VA mental disorders 
examination.  The examiner concluded that the Veteran did not 
have the capacity to manage his financial affairs.  The examiner 
added that, as a result of control, the Veteran was doing well, 
and that he had improved when compared with prior evaluations.  
It was recommended that he be reevaluated in three to five years.

VA outpatient treatment records dated from April 2004 to November 
2009 show that the Veteran was treated intermittently for chronic 
paranoid schizophrenia.  In May 2006, it was noted that the 
Veteran was able to handle his personal affairs.  In October 
2006, July 2007, August 2007, December 2007, and July 2009 it was 
indicated that he was capable of making decisions regarding his 
health care.  In April 2009 and November 2009, it was indicated 
that he was capable of managing his personal affairs and his 
healthcare.

A VA mental disorders examination report dated in March 2010 
shows that the Veteran was diagnosed with paranoid type 
schizophrenia.  A Global Assessment of Functioning (GAF) score of 
47 was provided.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  The Board 
notes that a GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).

The examiner indicated that the Veteran continued to have 
hallucinations and delusions, as well as chronic suicidal 
ideation without plan or intent, but noted that he was compliant 
with medication and managing his symptoms fairly well.  An 
electronic record dated in April 2009 had shown that the Veteran 
had been out of his medications for two months and was unable to 
find the number to the clinic or the number to reorder his 
medications.  The Veteran indicated that he lived in his deceased 
mother's home with three of his brothers.  He stated that he 
previously  owned his own home in Baton Rouge, which he lost 
during Katrina "because the VA didn't make payments."  It was 
determined that the VA-appointed trustee, Gulf Coast Bank, did 
fail to make correct payments leading to the foreclosure of his 
home.  The Veteran reported that he had an attorney working with 
him on this issue but he was unclear as to the present status.  
He noted that he received $729 per month from Social Security and 
$280 weekly from his VA benefit check for a monthly total of 
$1869.  He stated that he and his brothers shared expenses.  He 
reported the following monthly bills: energy: $100; phone: $40; 
cable: $60.  He stated he paid approximately $50 per month toward 
groceries and used the remainder for clothes and hygiene items.  
He noted that there frequently was not any food in the house, 
however, and he would eat at a shelter approximately five times 
per week. He also reported the he would sometime go hungry.  He 
asserted that the weekly financial allotment he received from his 
VA benefits was not adequate.  He added that he was capable of 
managing his financial affairs.  When asked how he would use the 
money, he indicated that he would like to find a house or 
apartment to live in by himself so that he can be away from the 
difficult  relationship with his brothers.  He also stated he 
would pay his bills and buy groceries and that he might be able 
to use what's left to buy things for a girlfriend he hoped to 
meet.  He reported that he believed he may have as much as 
$20,000 in savings but that the bank was likely stealing from 
him.

The examiner opined that at present, the Veteran may be 
marginally capable of managing his financial affairs; however, a 
Social Work Assessment was warranted in order to more fully 
assess capacity, as well as the appropriateness his present 
financial arrangement.  The examiner added that the  Veteran knew 
what bills he
paid and the approximate amount of those bills.  He was aware of 
his income. Though he continued to experience hallucinations and 
paranoid delusions, his condition appeared reasonably well 
managed by medication and stable.  Based
on review of the record, his delusions would appear to be less 
prominent
currently than at the time of the previous examination, and his 
behavior in the current examination was appropriate and less 
combative than previously.

The examiner noted that of particular concern was that the 
Veteran's report suggests that the present arrangement may not be 
working well for him (e.g., the loss of his house based on bank 
error, and his report of eating at a shelter several days per 
week).  If the Social Work Assessment suggests that the Veteran 
should not be managing his financial affairs independently, 
remediation of the current arrangement may well be necessary.

A VA Social Work and Industrial Survey report dated in August 
2010 shows that the Veteran was said to live alone.  He was calm, 
pleasant, easy to engage, and open to the interview.  He did not 
know the day of the week initially, he first said Tuesday then 
Friday and finally Saturday.  He hesitated on month, first July 
then August, correct date, year, - 68, 08, 10.  He was said to 
find the interview stressful or threatening.  He was not guarded 
or withdrawn, and was able to make eye contact for short periods.  
His facial expressions were appropriate.  He was able to pay 
attention.  The Veteran indicated that he would get three hundred 
dollars a week and he did not think that it was enough.  The bank 
was responsible for paying his bills.  Before the bank took over 
prior to Katrina, he stated that he was going to lose his house 
because he was behind on his payments.  This was the reason he 
went to the bank to get assistance.  He now blames the bank for 
failure to pay his bills following Katrina. He stated that before 
Katrina, the bank had caught
up with his bills.  He stated he uses the money he gets for food 
and clothes
and to take care of his house.

He was neatly and appropriately dressed.  His shoes were spotless 
and
appeared new, his jeans and shirt were crisply pressed.  He 
wanted to make sure
the provider understood how dire his financial situation was.  He 
stated that he would go hungry and also wanted more money so that 
he can see the Saints play.

Mental status examination revealed that he had trouble with time, 
date and situation. He had trouble remembering.  He was not 
oriented in time, place, or situation.  Memory was poor.  Affect 
was appropriate to content.  He admitted to hearing voices and 
having hallucinations every day.  He appeared confused at times.  
He demonstrated poor judgment when he revealed that he wanted the 
government
to give him more money so that he could see the Saints play.  A 
GAF score of 50 was assigned.  

The examiner indicated that the Veteran knew the amount of his 
benefit payment.  He did not prudently handle payments.  He knew 
the amounts of his monthly bills.  He did not personally handle 
money and pay bills.  He was capable of managing his financial 
affairs.  The examiner added that prior to the bank's taking over 
his  finances, he had fallen behind on his house note and that is 
why he asked for help.   He believed he did not have enough to 
live on, and that he was often hungry.  Based on what he 
described as his income, including $729 in monthly Social 
Security benefits which would go to him directly, and the $300 he 
would get weekly from the bank, he should be able to manage.

In an addendum to the August 2010 VA Social Work and Industrial 
Survey report dated in October 2010, the same VA examiner 
clarified that having reviewed the Veteran's claims file, and 
based upon the Veteran's presentation for the Social and 
Industrial Survey, it was the examiner's opinion that the Veteran 
was not competent to handle his own finances.  He trusted his 
younger sister who accompanied him to VA but was not present 
during the interview.  The Veteran was seeking more money in 
order for him to be able to enjoy things he could not currently 
afford including food and tickets to sporting events.  The 
examiner concluded that the Veteran was not capable of handling 
his own finances, and that this was at least as likely as not 
caused by or a result of his service-connected psychiatric 
disorder.

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence concerning the Veteran's 
mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation, and that the 
presumption of competency is overcome.  The June 2004 VA 
examiner's report and opinion clearly shows, is convincing, and 
leaves no doubt that the Veteran is incompetent to manage his own 
affairs.  While the March 2010 VA examiner opined that the 
Veteran may be marginally capable of managing his financial 
affairs, he qualified this pending the findings of a Social Work 
Assessment.  The October 2010 findings of the VA Social Work and 
Industrial Survey report concluded that the Veteran was not 
competent to handle his own finances.

The Board finds the foregoing opinions probative as they were 
definitive, based upon a complete review of the Veteran's entire 
claims file, and supported by detailed rationale.  Accordingly, 
they are found to carry significant weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against his claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).


The Board has considered the VA outpatient treatment records 
dated from April 2004 to November 2009 which show that the 
Veteran was noted to be able to handle his personal affairs and 
make decisions regarding his health care.  These notations 
however, do not address his ability to manage his finances or his 
VA benefits.

Neither the Veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts with 
the aforementioned opinions nor does the record contain any 
competent evidence countering these opinions.  Therefore, the 
Board finds the weight of the evidence reflects that the Veteran 
is incompetent to handle the disbursement of funds for VA 
purposes.

The Board has considered the contentions of the Veteran and his 
representative with regard to restoration of a determination of 
competency.  However, the Veteran's own assertions regarding his 
competency do not constitute competent medical evidence.  38 
C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the evidence 
is against the claim for a finding of competency, and the claim 
must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 
3.102, 3.353(d) (2008); Sanders v. Principi, 17 Vet. App. 329 
(2003); Sims v. Nicholson, 19 Vet. App. 453 (2007).


ORDER

The Veteran is not competent to handle disbursement of funds, and 
the claim is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


